       Case 3:18-cv-02338-SES Document 80 Filed 08/28/20 Page 1 of 1




                UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


AQUILES CONDE-SHENERY,          :         CIVIL NO.: 3:18-CV-02338
                                :
        Plaintiff,              :
                                :
    v.                          :         (Chief Magistrate Judge Schwab)
                                :
DETECTIVE DAVID RODICK, et al., :
                                :
        Defendants.             :
                                :

                                  ORDER
                               August 28, 2020

      In accordance with the Memorandum Opinion issued this date, IT IS

ORDERED that the defendants’ motion for summary judgment (doc. 40) is

GRANTED, and the plaintiff’s motion for summary judgment (doc. 47) is

DENIED. The Clerk of Court shall enter judgment in favor of the defendants.




                                          S/Susan E. Schwab
                                          Susan E. Schwab
                                          Chief United States Magistrate Judge
